                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

DERRICK MENTER,                         :

                  Petitioner            :
                                            CIVIL ACTION NO. 3:17-1886
            v.                          :
                                                  (Judge Mannion)
J. BALTAZAR, Warden                     :
USP-Canaan,
                                        :
                  Respondent



                               MEMORANDUM

      Petitioner, Derrick Menter, an inmate currently incarcerated in the

Canaan United States Penitentiary, Waymart, Pennsylvania (“USP-Canaan”),

filed this petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. (Doc.

1). He challenges a conviction and sentence imposed by the United States

District Court for the District of New Jersey. Id. Specifically, he claims that he

is “actually innocent of murder in the first degree increased mandatory

maximum penalty of life imprisonment beyond the mandatory maximum

penalty of 5 years for conspiracy to commit murder under 18 U.S.C. §1117

absent evidence of malice aforethought resulting in the unlawful killing of

Judge Garret Brown being proven to the jury beyond a reasonable doubt in

light of Burrage v. United States, 134 S. Ct. 881 (2014); Kreiger v. United
States, 842 F.3d 490 (7th Cir. 2016); Skilling v. United Staes, 561 U.S. 358

(2010); Hopkins v. Reeves, 524 U.S. 88 (1998); Coleman v. Johnson, 566

U.S. 650 (2012); and Elonis v. United States, 135 S. Ct. 2001 (2015).” Id.

Menter further claims that “Burrage, Coleman, Elonis, McQuiggan and Bond

was unavailable at the time of his trial, conviction, appeal and initial §2255,

and [he] was foreclosed by Third Circuit precedent” and “the Supreme Court

recent decisions are substantive interpretations of federal criminal law and

retroactive.” Id. For the reasons set forth below, the Court will dismiss the

petition for writ of habeas corpus for lack of jurisdiction.



I. Background

      On March 16, 2011, Menter was indicted in the United States District

Court for the District of New Jersey for conspiracy to commit murder pursuant

to 18 U.S.C. §1117, and attempted murder of an officer of the United States

pursuant to 18 U.S.C. §§1113, 1114. United States v. Menter, No.

1:11-CR-00159. Specifically, Menter and a co-defendant were charged with

conspiring between January 28 and February 17, 2011, to kill a United States

District Court judge. Id.

      On July 13, 2011, following a jury trial, Menter was found guilty of Count


                                        2
1, conspiracy to commit murder of a federal judge. Id. He was sentenced to

life imprisonment. Id.

      On December 7, 2012, Menter filed a motion to vacate his conviction

and sentence pursuant to 28 U.S.C. §2255, asserting that his trial counsel

was ineffective, that the Government had failed to disclose material evidence,

and that the Government had relied on false or perjured evidence. Menter v.

United States, No. 1:12-CV-07526 (D. N.J.). By Memorandum and Order

dated January 30, 2013, the sentencing court denied Petitioner’s 2255

motion, and declined a certificate of appealability. Id.

      On February 26, 2015, over three years after the judgment was entered,

Menter filed a direct appeal of the conviction. United States v. Menter, No.

15-1572. The Third Circuit dismissed the appeal as untimely.

      On July 26, 2017, Menter filed the above captioned petition under 28

U.S.C. §2241, in the District of New Jersey. Menter v. United States, No.

1:17-CV-5444 (D. N.J.). (Doc. 1). By Order dated October 12, 2017, the New

Jersey District Court transferred the action to the Middle District, where

Petitioner is confined. (Doc. 2).




                                       3
II.   DISCUSSION

      Federal prisoners seeking post-conviction relief from their judgment of

conviction or the sentence imposed are generally required to bring their

collateral challenges pursuant to 28 U.S.C. §2255. See 28 U.S.C. §2255(e).

Section 2255(e) provides that:

      An application for a writ of habeas corpus [pursuant to §2241] in
      behalf of a prisoner who is authorized to apply for relief by motion
      pursuant to [§2255] shall not be entertained if it appears that the
      applicant has failed to apply for relief, by motion, to the court
      which sentenced him, or that such court has denied him relief,
      unless it also appears that the remedy by motion is inadequate or
      ineffective to test the legality of his detention.

28 U.S.C. §2255(e). To that end, the Court of Appeals for the Third Circuit

has observed that “[m]otions pursuant to 28 U.S.C. §2255 are the

presumptive means by which federal prisoners can challenge their convictions

or sentences that are allegedly in violation of the Constitution.” Okereke v.

United States, 307 F.3d 117, 120 (3d Cir. 2002) (citing Davis v. United States,

417 U.S. 333, 343 (1974)). Section 2255(e) specifically prohibits federal

courts from entertaining a federal prisoner’s collateral challenge by an

application for habeas corpus unless the court finds that a Section 2255

motion is “inadequate or ineffective.” Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997)). This safety valve language in


                                       4
Section 2255(e) has been strictly construed. See Application of Galante, 437

F.2d 1164, 1165–66 (3d Cir. 1971) (concluding that unfavorable legal

standards in circuit where sentencing court was located do not render Section

2255 remedy inadequate or ineffective); Millan–Diaz v. Parker, 444 F.2d 95,

97 (3d Cir. 1971) (concluding that doubts about the administration of a

Section 2255 motion in particular do not make the remedy inadequate or

ineffective); United States ex rel. Leguillou v. Davis, 212 F.3d 681, 684 (3d

Cir. 1954) (holding that even if the sentencing court incorrectly disposes of a

proper motion under Section 2255, the appropriate remedy is an appeal of

that decision and not a habeas corpus petition).

      Importantly, Section 2255 is not inadequate or ineffective merely

because the sentencing court has previously denied relief. Dorsainvil, 119

F.3d at 251. Nor do legislative limitations like statutes of limitation or

gatekeeping provisions render the Section 2255 remedy inadequate or

ineffective so as to authorize pursuit of a habeas petition in this court. See,

e.g., Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002); United States

v. Brooks, 230 F.3d 643, 647 (3d Cir. 2000); Dorsainvil, 119 F.3d at 251.

Rather, only when a prisoner is in the unusual position of having no earlier

opportunity to challenge his conviction or “is being detained for conduct that


                                       5
has subsequently been rendered noncriminal by an intervening Supreme

Court decision” is Section 2255 “ineffective” for purposes of providing

collateral relief. Dorsainvil, 119 F.3d at 251–52.

      Additionally, sentencing enhancement challenges are insufficient to

invoke Section 2241. See Cradle, 290 F.3d at 538–39. In Dorsainvil, the Third

Circuit held that Section 2241 relief is available where a subsequent statutory

interpretation renders a petitioner’s conduct of conviction no longer criminal.

Dorsainvil, 119 F.3d at 251–52; also Okereke, 307 F.3d at 120 (holding that

relief under Section 2241 is only available in “rare situations” where the crime

of conviction is later deemed non-criminal). Section 2241 is not available for

intervening changes in the law of sentencing. Id. In other words, if a

subsequent change in the law alters only an element of sentencing but not the

underlying crime of conviction, Section 2241 offers no remedy. See Okereke,

307 F.3d at 120 (refusing to extend Dorsainvil exception to sentencing

challenge under Apprendi); Rodriguez v. Warden Lewisburg USP, Nos.

15–3555, 15–3570, 2016 WL 1127869, at *2 (3d Cir. Mar. 23, 2016) (refusing

to extend Dorsainvil exception to sentencing challenge under Alleyne v.

United States, 133 S.Ct. 2151 (2013)).

      Menter claims that the plethora of cases cited in support of his habeas


                                       6
petition “are substantive interpretations of federal criminal law and

retroactive”. The Court finds this claim lacks merit.

      Initially, the Court notes that there has been no change in the

substantive law applicable to Petitioner’s case. The statute of conviction, 18

U.S.C. §1117, provides:

      “If two or more persons conspire to violate section 1111, 1114,
      1116, or 1119 of this title, and one or more of such persons do
      any overt act to effect the object of the conspiracy, each shall be
      punished by imprisonment for any term of years or for life.”

The superseding indictment alleged a conspiracy to violate §1114, which in

pertinent part applies to one who “kills or attempts to kill any officer or

employee of the United States or of any agency in any branch of the United

States Government (including any member of the uniformed services) while

such officer or employee is engaged in or on account of the performance of

official duties. . . .” The Court finds that there has been no change in the

substantive law applicable to these provisions. Nor do any of Petitioner’s

alleged supporting cases provide any changes to the applicable substantive

law Petitioner was convicted under, specifically 18 U.S.C. §1117, conspiracy

to murder a federal official.

      In Elonis v. United States, ––– U.S. ––––, 135 S.Ct. 2001, 192 L.Ed.2d

1 (2015), the Supreme Court found that 18 U.S.C. §875(c) requires proof that

                                       7
a defendant intended to issue threats, or that he knew that his interstate

communication would be received as a threat. However, that is not the statute

of conviction in this case.

      In McQuiggan v Perkins, 569 U.S. 383 (2013), the Supreme Court found

that a habeas petitioner can overcome the expiration of the AEDPA statute

of limitations set forth in 28 U.S.C. §2244(d)(1) by making a convincing

showing of actual innocence. Id. McQuiggan, however, is inapplicable to the

instant matter as the statute of limitations is not at issue.

      Menter fares no better with his Burrage claim, as “the Supreme Court

has not made Burrage retroactive.” Alvarez v. Hastings, Civ. No. 2:14-cv-70,

2015 WL 4092657 *2 (S.D. Ga. July 6, 2015); Gibson v. Thomas, Civ. No.

3:14-cv-820, 2016 WL 213618 *5 (M. D. Pa. Jan. 19, 2016)(Caputo, J.) (the

Supreme Court did not make Burrage retroactive to cases on collateral review

as such it does not fall within the narrow Dorsainvil exception); Harrington v.

Holland, Civ. No. 14-192, 2015 WL 2065945 * 3 (E.D. Ky May 4, 2015)

(Burrage is not a decision which is retroactively applicable to cases on

collateral review). Accordingly, Petitioner’s reliance on Burrage in seeking

relief under §2241 is misplaced. Givens v. United States, No. 4:18-CV-993,




                                        8
2018 WL 2718039, at *2 (M.D. Pa. June 6, 2018).1 Petitioner has thus failed

to show that Section 2255 is inadequate or ineffective to challenge his

detention, and his petition pursuant to Section 2241 is subject to dismissal for

lack of jurisdiction.

      Moreover, Menter does not state that he has requested permission from

the United States Court of Appeals for the Third Circuit for leave to file a

successive petition. There remains the possibility that Menter would be granted

permission by the Court of Appeals to file a successive §2255 motion, if

appropriate. Thus, the Court will dismiss Menter’s petition for a writ of habeas

corpus under 28 U.S.C. §2241, without prejudice to any right Petitioner may

have to seek leave to file a second or successive §2255 motion.


      1
       Menter also cites decisions that predate his prosecution or, were
decided by the time he filed his first §2255 motion, such as Skilling v. United
States, 561 U.S. 358 (2010) (interpreting the honest services fraud statute,
18 U.S.C. §1346, as applicable only to the payment of bribes or kickbacks),
Hopkins v. Reeves, 524 U.S. 88 (1998) (addressing the intent requirement of
felony murder and holding that state trial courts, in capital cases, are not
constitutionally required to instruct juries on offenses that are not lesser
included offenses of the charged crime under state law), and Coleman v.
Johnson, 566 U.S. 650 (2012) (reversing the grant of federal habeas relief to
a state defendant convicted of conspiracy and accessory to murder upon
finding the evidence sufficient under the pertinent standard of review). These
decisions are not only inapposite, but clearly, do not satisfy the Dorsainvil
exception for a new substantive rule of criminal law, as they were all decided
and at the time Menter was prosecuted and/or at the time he filed his §2255
motion.
                                       9
Consequently, the instant petition will be dismissed for lack of jurisdiction.



III.         Conclusion

             For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: June 6, 2019
17-1886-01




                                            10
